DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16, and 19-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkbeiner (US 4,637,552) in view of Harmony (US 4,072,270), Schmid (2008/0251604) and Arnold (US 5,348,231).
Regarding claim 1, Finkbeiner discloses a faucet aerator comprising: 
a housing (4) including an outer side wall (Figure 1) a housing inlet (Examiner’s Annotated Figure 1) and a (Figure 5) faceplate (The bottom of element 46 and the projections 51 form a faceplate) having a plurality of spaced apart openings (Figure 5, The openings between the projections 51) discharging a first water stream (The outer stream) with a first flow velocity (The stream inherently has a flow velocity); a nozzle (46) supported by the housing (4) and in fixed position relative to the housing (Column 7, lines 23-26), the nozzle (46) having an inlet (Examiner’s Annotated Figure 1) with a first diameter (Figure 6), and an outlet (Examiner’s Annotated Figure 1) with a second diameter (Figure 6), and a flow straightener (48) intermediate the inlet and the outlet (Figure 6), the first diameter being greater than the second diameter (Examiner’s Annotated Figure 1), and the nozzle (46) simultaneously discharging a second water stream (Inner stream) with a second flow velocity (The stream inherently has a velocity) (Column 1, line 64-Column 2, line 5) positioned radially inwardly of the first water stream (The stream within nozzle element 46), and wherein the plurality of spaced apart 
However, Finkbeiner fails to disclose the outer side wall of the housing including a plurality of air inlet ports positioned axially downstream from the inlet of the nozzle. 
Harmony discloses a device that includes a plurality of air inlet ports (18) positioned axially downstream from the inlet of a nozzle (23) (The air inlet ports are configured to only disturb the outer passage, and do not provide air to the inner passage, due to the positioning of the ports). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Finkbeiner with the disclosures of Harmony, replacing the air inlet ports of Finkbeiner with air inlet ports (Harmony, 18) positioned axially downstream of the inlet of the nozzle, in order to provide for a low pressure environment within the showerhead, which is capable of drawing in air at the outlet as disclosed by Harmony (Column 2, lines 63-68). 
Finkbeiner discloses that the aerating structure of the inner flow may be different from that of the outer flow (Column 5, lines 59-61). Finkbeiner in view of Harmony provides for an outer aerated stream with an inner non-aerated stream. 
Finkbeiner further fails to disclose a device that includes the second flow velocity being greater than the first flow velocity; or the first water stream being an aerated stream of water, and the second water stream being a substantially laminar stream of water.
Schmid discloses a device that includes an outer water stream being aerated (Paragraph 34, lines 1-5) and an inner water stream being substantially laminar (Paragraph 34, lines 7-8, As interpreted by Examiner, Applicant interprets a non-aerated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Finkbeiner with the disclosures of Schmid, providing aerating openings configured such that the outer water stream is aerated (Schmid, Paragraph 34, lines 1-5) and the inner water stream is substantially laminar (non-aerated) (Schmid, Paragraph 34, lines 7-8), in order to provide for a flared water jet, as disclosed by Schmid (Column 4, lines 6-7).
Arnold discloses an aerator that includes an inner flow velocity greater than the outer flow velocity (Column 4, lines 58-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Finkbeiner in view of Schmid with the disclosures of Arnold, providing a device wherein the outer flow velocity is less than the inner flow velocity, in order to provide for a device effective for cleaning.

    PNG
    media_image1.png
    250
    594
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claims 4 and 13, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claims 1 and 12, wherein the flow straightener (46) includes an inner surface (48) having a plurality of steps of decreased diameter from the inlet to the outlet (Figure 6).
Regarding claim 5, Finkbeiner in view of Harmony, Schmid and Arnold discloses the aerator of claim 1, wherein the nozzle (46) is positioned in the center of the face plate (Figure 6, Element 46 of the nozzle is positioned in the center of the faceplate).
Regarding claim 6, Finkbeiner in view of Harmony, Schmid and Arnold discloses
the faucet aerator of claim 1, further comprising a flow regulator (Examiner’s Annotated Figure 1).
However, Finkbeiner in view of Harmony, Schmid and Arnold fails to disclose the flow regulator being configured to limit water flow to no more than 1.2 gallons per minute. Finkbeiner discloses the general condition of configuring a device for a desired flow, in order to provide for a desired use (Column 1, lines 15-18). Though the disclosure
does not teach that this flow rate is less than 1.2 gallons per minute, applicant has
offered no evidence that this particular flow rate is critical. 
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention modify the aerator of Finkbeiner in view of Harmony, Schmid and Arnold to incorporate a flow rate of 1.2 gallons per
minute or less as claimed since it has been held that ‘[W]here the general conditions of a
claim are disclosed in the prior art, it is not inventive to discover the optimum or workable
ranges by routine experimentation.’ See MPEP 2144.05, section II.
Regarding claim 7, Finkbeiner in view of Harmony, Schmid and Arnold discloses
the faucet aerator of claim 1, further comprising an inlet screen (Examiner’s Annotated Figure 1) supported by the housing (4) (Figure 6, The screen is supported on top of the cover of the housing).
Regarding claim 8, Finkbeiner in view of Harmony, Schmid and Arnold discloses
the faucet aerator of claim 7, further comprising an outlet screen (Examiner’s Annotated Figure 1) supported by the housing (4) downstream from the inlet screen (Examiner’s Annotated Figure 1).
Regarding claim 9, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claim 8, wherein the housing (4) includes a cylindrical side wall (Figure 6), having a plurality of circumferentially spaced openings (Harmony, 18) intermediate the inlet screen (Examiner’s Annotated Figure 1) and the outlet screen (Examiner’s Annotated Figure 1), the openings configured to impart air into water to generate the aerated stream of water (Harmony, Column 2, lines 48-52).
Regarding claim 10, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claim 1, wherein the spaced apart openings (The openings between projections 51) discharge an annular first water stream; and the nozzle (46) dispenses a cylindrical second water stream (The central hole is cylindrical, and therefore dispenses a cylindrical stream), the first water stream concentrically positioned around the second water stream (By the positioning of the nozzles, the first water stream will be concentrically positioned around the first water stream).
Regarding claim 11, Finkbeiner in view of Harmony, Schmid and Arnold discloses a faucet aerator comprising:
a housing (4) including an outer side wall (Figure 1) and a housing inlet (Examiner’s Annotated Figure 1)
a first portion (outer portion) dispensing an aerated water stream (See above claim 1) having a first flow velocity (Flow streams inherently have a flow velocity); 
a second portion (inner portion) in fixed position relative to the first portion (Column 7, lines 23-26) including an inlet (Examiner’s Annotated, Figure 1, nozzle inlet), an outlet (See Examiner’s Annotated Figure 1, nozzle outlet), and a flow straightener (48) intermediate the inlet and the outlet (Figure 6), the outlet of the second portion simultaneously dispensing a substantially laminar center stream of water surrounded by the aerated stream of water (See above claim 1), the center stream of water having a second flow velocity greater than the first flow velocity (See above claim 1), wherein the 
wherein the outer side wall of the housing includes a plurality of air inlet ports in fluid communication with the first portion to aerate water flowing therethrough, the plurality of air inlet ports being positioned axially downstream from the inlet of the second portion (See above claim 1).
Regarding claim 12, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claim 11, further comprising:
the housing (4) including a faceplate (See above claim 1) having a plurality of spaced apart openings discharging the aerated stream of water (See above claim 1); and
a nozzle (46) supported by the housing (Figure 6), and having an inlet (See Examiner’s Annotated Figure 1) with a first diameter and an outlet (See Examiner’s Annotated Figure 1) with a second diameter, the first diameter being greater than the second diameter (See Examiner’s Annotated Figure 1), the nozzle simultaneously discharging the center stream of water (Column 1, line 64-Column 2, line 5).
Regarding claim 13, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claim 12, wherein the flow straightener (Finkbeiner, 46) includes an inner surface having a plurality of steps of decreased diameter from the inlet to the outlet
(Finkbeiner figure 6, The diameter between the steps increases from the inlet to the outlet).
Regarding claim 14, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claim 12, further comprising a flow regulator (Examiner’s Annotated Figure 1) positioned within the housing (4) (Figure 6).
Regarding claim 15, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claim 12, wherein the spaced apart openings (The openings between projections 51) discharge an annular first water stream (The stream between 46 and 48) ; and the nozzle (46) dispenses a cylindrical second water stream (The central hole is cylindrical, and therefore dispenses a cylindrical stream), the first water stream concentrically positioned around the second water stream (By the positioning of the nozzles, the first water stream will be concentrically positioned around the first water stream).
Regarding claim 16, Finkbeiner discloses a method of dispensing water comprising the steps of: 
providing a housing (Column 4, lines 1-9) including an outer side wall (Figure 1), a faceplate (The bottom of element 46 and the projections 51 form a faceplate) supported by the housing (Column 7, lines 10-18), and a nozzle (46) supported by the housing (4) and in fixed position relative to the housing (Column 7, lines 23-26), the nozzle (46) having an inlet (Examiner’s Annotated Figure 1) with a first diameter (Figure 6), and an outlet (Examiner’s Annotated Figure 1) with a second diameter (Figure 6), and a flow straightener (48) intermediate the inlet and the outlet (Figure 6), the first diameter being greater than the second diameter (Examiner’s Annotated Figure 1);
discharging a first water stream having a first flow velocity from the faceplate (Column 7, lines 10-18);
discharging a second water stream (Inner stream) having a second flow velocity (The stream inherently has a velocity) from the nozzle simultaneously and continuously with the first water stream (Column 1, line 64-Column 2, line 5) the second water stream surrounded by the first water stream (The positioning of the nozzles provides for the claimed function) 

the outer side wall of the housing includes a plurality of air inlet ports positioned axially downstream from the inlet of the nozzle. 
Harmony discloses a method that includes a plurality of air inlet ports (18) positioned axially downstream from the inlet of a nozzle (23) (The air inlet ports are configured to only disturb the outer passage, and do not provide air to the inner passage, due to the positioning of the ports). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Finkbeiner with the disclosures of Harmony, replacing the air inlet ports of Finkbeiner with air inlet ports (Harmony, 18) positioned axially downstream of the inlet of the nozzle, in order to provide for a low pressure environment within the showerhead, which is capable of drawing in air at the outlet as disclosed by Harmony (Column 2, lines 63-68). 
Finkbeiner discloses that the aerating structure of the inner flow may be different from that of the outer flow (Column 5, lines 59-61). Finkbeiner in view of Harmony provides for an outer aerated stream with an inner non-aerated stream. 
Finkbeiner further fails to disclose a method that includes the second flow velocity being greater than the first flow velocity; or the first water stream being an aerated stream of water, and the second water stream being a substantially laminar stream of water. Finkbeiner discloses that the aerating structure of the inner flow may be different from that of the outer flow (Column 5, lines 59-61).
Schmid discloses a method that includes providing an outer water stream being aerated (Paragraph 34, lines 1-5) and an inner water stream being substantially laminar (Paragraph 34, lines 7-8, As interpreted by Examiner, Applicant interprets a non-aerated stream as being substantially laminar; Schmid only discloses that the outer stream is aerated, and does not disclose that the inner stream is aerated).

Arnold discloses a method that includes providing an aerator with an inner flow velocity greater than the outer flow velocity (Column 4, lines 58-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Finkbeiner with the disclosures of Arnold, providing a method wherein the outer flow velocity is less than the inner flow velocity, in order to provide for a device effective for cleaning.
Regarding claim 19, Finkbeiner in view of Harmony, Schmid and Arnold discloses the method of claim 16, wherein the flow straightener (Finkbeiner, 46) includes an inner surface having a plurality of steps of decreased diameter from the inlet to the outlet (Finkbeiner figure 6, The diameter between the steps increases from the inlet to the outlet).
Regarding claim 20, Finkbeiner in view of Harmony, Schmid and Arnold discloses the method of claim 16.
However, Finkbeiner in view of Harmony, Schmid and Arnold fails to disclose the method including limiting water flow to no more than 1.2 gallons per minute. Finkbeiner discloses the general condition of configuring a device for a desired flow, in order to provide for a desired use (Column 1, lines 15-18). Though the disclosure does not teach that this flow rate is less than 1.2 gallons per minute, applicant has offered no evidence that this particular flow rate is critical. 
Therefore, it would have been obvious to one having ordinary skill in the art

Regarding claims 21-23, Finkbeiner in view of Harmony, Schmid and Arnold discloses the aerator of claims 1, 11 and 16, wherein the second flow velocity is at least
1.5 times greater than the first flow velocity (Arnold, Column 4, lines 58-61, The outer flow velocity is .5 gpm and the inner flow velocity is 2.0 gpm).
Regarding claims 24-26, Finkbeiner in view of Harmony, Schmid and Arnold discloses the faucet aerator of claims 1, 11 and 16, wherein the plurality of air inlet ports (Harmony, 18) are circumferentially spaced within the outer side wall of the housing (Finkbeiner, 4 and Figure 1) (Harmony, Figure 2), and axially positioned intermediate the inlet of the nozzle (Examiner’s Annotated Figure 1) and the outlet of the nozzle (Examiner’s Annotated Figure 1) (Harmony, Figure 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752